          Case 3:19-cv-00275-MMD-WGC Document 15 Filed 09/03/20 Page 1 of 3


 1   AARON D. FORD
       Attorney General
 2   MEREDITH N. BERESFORD, Bar No. 13308
       Deputy Attorney General
 3   State of Nevada
     Public Safety Division
 4   100 N. Carson Street
     Carson City, NV 89701-4717
 5   Tel: (775) 684-1120
     E-mail: mberesford@ag.nv.gov
 6
     Attorneys for Defendants
 7

 8

 9                                 UNITED STATES DISTRICT COURT

10                                         DISTRICT OF NEVADA

11   FLAVIO MORENO,
                                                               Case No. 3:19-cv-00275-MMD-WGC
12                                Plaintiff,
                                                           ORDER GRANTING
13   v.                                                    MOTION FOR EXTENSION OF STAY TO
                                                                  SEPTEMBER 18, 2020
14   ROMEO ARANAS, et al.,
15                                Defendants
16

17           Defendants, by through counsel, Aaron D. Ford, Attorney General of the State of Nevada, and

18   Meredith N. Beresford, Deputy Attorney General, hereby files this Motion for Extension of Stay to

19   September 18, 2020. This motion is based on Federal Rule of Civil Procedure 6(b)(1)(A), the following

20   Memorandum of Points and Authorities, all papers and pleadings on file in this action, and is filed

21   contemporaneously with the 90-day Stay Report.

22                          MEMORANDUM OF POINTS AND AUTHORITIES

23   I.      ARGUMENT

24           Defendants respectfully request an extension of the 90-day stay to September 18, 2020 in order

25   to file the Stipulation for Dismissal and for Judicial Economy. On September 1, 2020, parties

26   participated in an Early Mediation Conference where an out-of-court settlement was reached. Counsel

27   for Defendants sent the Stipulation for Dismissal and Settlement Agreement to Plaintiff on September

28   1, 2020. The deadline for which to file the Stipulation for Dismissal is September 18, 2020. Defendants



                                                       1
       Case 3:19-cv-00275-MMD-WGC Document 15 Filed 09/03/20 Page 2 of 3


 1   request the stay be continued through that date for Judicial Economy purposes as well as to allow time

 2   to file the documents required to complete the settlement.

 3          Federal Rule of Civil Procedure 6(b)(1) governs extensions of time and provides as follows:

 4   When an act may or must be done within a specified time, the court may, for good cause, extend the

 5   time: (A) with or without motion or notice fi the court acts, or if a request is made, before the original

 6   time or its extension expires; or (B) on motion made after the time has expired if the party failed to act

 7   because of excusable neglect.

 8          For these reasons, Defendants respectfully request an extension of stay, with a new deadline to

 9   and including September 18, 2020.

10          DATED this 2nd day of September, 2020.

11                                                AARON D. FORD
                                                  Attorney General
12
                                                  By:        /s/ Meredith N. Beresford
13                                                          MEREDITH N. BERESFORD, Bar No. 13308
                                                            Deputy Attorney General
14
                                                            Attorneys for Defendants
15

16                                                IT IS SO ORDERED.

17
                                                  BY: ________________________________
18                                                   U.S. MAGISTRATE JUDGE
19                                                        September 3, 2020
                                                  DATED:____________________________
20

21

22

23

24

25

26

27
28


                                                        2
       Case 3:19-cv-00275-MMD-WGC Document 15 Filed 09/03/20 Page 3 of 3


 1                                       CERTIFICATE OF SERVICE

 2          I certify that I am an employee of the Office of the Attorney General, State of Nevada, and that

 3   on this 2nd day of September, 2020, I caused to be served a copy of the foregoing, MOTION FOR

 4   EXTENTION OF STAY TO SEPTEMBER 18, 2020, by U.S. District Court CM/ECF Electronic

 5   Filing on:

 6
     Flavio Moreno #1049218
 7   Care of LCC Law Librarian
     Lovelock Correctional Center
 8   1200 Prison Road
     Lovelock, Nevada 89419
 9   lcclawlibrary@doc.nv.gov
10

11

12                                                         ____         ______________
                                                           An employee of the
13

14

15

16

17

18

19
20

21

22

23

24

25

26

27
28


                                                       3
